DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/938,955, filed on 25 July, 2020, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘a device, for supplying to the chemical reaction energy comprising an electron polarization wave’ and ‘a reactor’ of claim 17 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 which recites ‘the ring compound’ at lines 12, 
Regarding claim 1 which recites ‘the property’ at line 13, 
Regarding claim 1 which recites ‘the lower state’ at line 16,
Regarding claim 3 which recites ‘the number of molecules’ at line 3,
Regarding claim 4 which recites ‘the ordered ensemble of molecules’ at line 1,
Regarding claim 5 which recites ‘the ordered ensemble’ at line 1,
Regarding claim 6 which recites ‘the ordered ensemble’ at line 1,
Regarding claim 6 which recites ‘the direction’ at line 3,
Regarding claim 7 which recites ‘the device’ at line 2,
claim 7 which recites ‘the moving electrons’ at line 3,
Regarding claim 8 which recites ‘the ordered ensemble of molecules’ at line 1,
Regarding claim 9 which recites ‘the coronene’ at line 2,
Regarding claim 17 which recites ‘the molecule’ at line 10, 
Regarding claim 17 which recites ‘the ring compound’ at line 12, 
Regarding claim 17 which recites the property at line 13, 
Regarding claim 17 which recites ‘the excited electron at line 16, 
Regarding claim 18 which recites ‘the ordered ensemble’ and line 1,
Regarding claim 18 which recites ‘the ring’ at line 1,
Regarding claim 19 which recites ‘the ring’ at line 1, 
there is insufficient antecedent basis for this subject matter.
Claims 2-16 and 18-20 depend directly or indirectly on claims 1 or 17 and are likewise defective.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Regarding claim 1 Applicant recites; “flat enough” at lines 9-10, and 'negligible change’ at lines 10-11 and ‘sufficiently close together’ at line12, and ‘negligible change’ at line 15.
Regarding claim 15 Applicant recites; ‘similar rings’ at line 2 and ‘chlorophyll-like’ at lines 1-2.
Regarding claim 17 Applicant recites; ‘flat enough’ at 9-10, ‘negligible change’ at lines 10-11, ‘sufficiently close’ at lines 12, ‘negligible change’ at lines 15
Regarding claim 19 Applicant recites; ‘similar rings’ at line 2 and ‘chlorophyll-like’ at lines 1-2.
Flat enough, negligible, similar and chlorophyll-like are terms of degree for which the specification does not provide a standard for measurement.  Furthermore, flat enough, negligible, similar and chlorophyll-like have no recognized standard in the electron polarization art.  Accordingly, claims 1, 15, 17 and 19 are indefinite.  
Claims 2-16 and 18-20 depend directly or indirectly on claims 1 or 17 and are likewise defective.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 11-14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The enablement clause of section 112 requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include;  (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction or guidance provided by the inventor, (7) the existence of working  examples, (8) the quantity of experimentation necessary based upon the content of the disclosure. In re Wands, 858 F.2d 731, 737, (Fed. Cir. 1988).  The question is that when taken as a whole whether undue experimentation would have been necessary before one of ordinary skill in the art, using the guidance supplied Applicant's disclosure, could have made/used the claimed invention.
Regarding claim 1
the breadth of the claims – Examiner judges the claim breadth to be vast in that it appears any endergonic reaction is within the scope of the claims and because the Gibb’s free energy is a function of temperature, Examiner opines that many reactions can be endergonic merely by the temperature at which the Gibbs free energy is computed.  Further the process to supplying energy merely requires only closely packed molecules and does not recite any other structure, other than perhaps in a ring compound or composition.
the nature of the invention -  As best understood by Examiner, Applicant's disclosure is directed to any lasing system based in which the population of excited states is generated as a result of a molecular binding energy minima and related curvature in conjunction in the presence of a spin forbidden decay state to sustainably invert the population of excited electrons to unexcited resulting in an emission that is an amplified output.  As presently understood by Examiner the invention is directed to a concept of energy transfer by in large to generate a lasing output.
the state of the prior art – is judged to be poor.  Examiner is unaware of any SAM systems of chlorophyll or coronene or phthalocyanine that lase or emit amplified output, nor any prior art that informs the necessary closely packed spacing conditions for ring compounds.
level of one of ordinary skill – is judged to be that of a bench chemist with an undergraduate degree in chemistry  
the level of predictability in the art – is judged poor in that the lasing or not appears to a particular consequence of the binding energy between excited 
the amount of direction or guidance provided by the inventor – as presently understood by the Examiner guidance is limited to chlorophyll a or b, coronene and hexa-benzopericoronenes as the excitable medium which are on a glass slide.  It is unclear to Examiner how the spacing of the molecules is modulated so as to give rise the desired quantum mechanical properties.  That is to say, there is no disclosure on the tools and methods to modulate the ring spacing.  Will a monolayer of chlorophyll, i.e. any chlorophyll, on a substrate give rise the claimed emission properties when subjected to light?  Is there some further processing required to position the molecules close enough?
the existence of working  examples -  Examiner is unaware of a working but Applicant reports crystalized coronene on a glass slide.
In view of the foregoing and having diligently reviewed Applicant’s disclosure, Examiner concludes that when taken as a whole whether undue experimentation would have been necessary before one of ordinary skill in the art could make and used the claimed inventions.
Regarding claims 2-4, 6-7 and 11-14 which depend upon claim 1 directly or indirectly, Examiner notes that this subject matter is a further description of the theoretical principles, not structure, and so does not inform the conditions of making the 
Regarding claim 17 Examiner notes that it merely adds to the subject matter of claim 1, a reactor and a device which do not limit the scope of the claim in any meaningful manner.  Consequently, the same analysis of claim 1 applies to claim 17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1/14, 8, 2, 4, 7 6, 12, 13, 19  and 9 of U.S. Patent No. 10,109,812 (‘812). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 1 – Comparison of Pending Claims to ‘812 Claims

 Pending Claim 
‘812 Patent
1. A method for carrying out a chemical reaction, comprising: 

conducting an endergonic chemical reaction; and 

supplying to the chemical reaction energy comprising an electron polarization wave 
produced by a process 

comprising: (A) pumping energy into a bounded volume of excitable medium containing a fabricated and ordered ensemble of a material comprised of closely spaced molecules, 





wherein the ordered ensemble has (a) well defined energy states including a lower state, and one or more higher states above the lower state, and (b) a curve of electron binding energy levels versus a number of electrons added to one of the closely spaced molecules that is flat enough to enable an electron to be added to or subtracted from the molecule with a negligible change in total binding energy in the molecule; and (c) wherein the closely spaced molecules of the ring compound are arranged sufficiently close together to enable transfer of excited electrons between adjacent closely spaced molecules due to the property of the closely spaced molecules recited in (b), whereby an excited electron can be transferred between adjacent closely spaced molecules with a negligible change in binding energy, to form a longer-lived excited state because the excited electron is spin-forbidden to decay back to the lower state within the one of the closely spaced molecules to which it has moved, wherein energy is pumped in an amount that is sufficient to raise a plurality of electrons in the closely spaced molecules to the one or more higher energy states; 

(B) releasing stored energy in the longer-lived excited state, by a transition process that includes a charge transfer jumping from the longer-lived excited state in one molecule to the lower state in the one of the adjacent closely spaced molecule, to thereby produce an electromagnetic oscillation; and 

(C) stimulating an output emission from the bounded volume of excitable medium by employing the electromagnetic oscillation to stimulate at least one additional successive transition of a second excited electron to release its energy of excitation by jumping to a neighboring molecule, thereby amplifying the electromagnetic oscillation with energy output, to thereby sum up a plurality of individual excitations adding to an amplitude of the stimulating 

electromagnetic oscillation, to create an output emission comprising the electron polarization wave that includes an energetically driven charge motion of electrons and/or holes.









comprising: (A) pumping energy onto a bounded volume of excitable medium containing a fabricated and ordered ensemble of a material comprised of closely spaced molecules, 

wherein the closely spaced molecules are comprised of a ring compound comprising a member of the coronene family; and 

wherein the ordered ensemble has (a) well defined energy states including a lower state, and one or more higher states above the lower state, and (b) a curve of electron binding energy levels versus a number of electrons added to one of the closely spaced molecules that is flat enough to enable an electron to be added to or subtracted from the molecule with a negligible change in total binding energy in the molecule; and (c) wherein the closely spaced molecules of the ring compound are arranged sufficiently close together to enable transfer of excited electrons between adjacent closely spaced molecules due to the property of the closely spaced molecules recited in (b), whereby an excited electron can be transferred between adjacent closely spaced molecules with a negligible change in binding energy, to form a longer-lived excited state because the excited electron is spin-forbidden to decay back to the lower state within the one of the closely spaced molecule to which it has moved, wherein energy is pumped in an amount that is sufficient to raise a plurality of electrons in the closely spaced molecules to the one or more higher energy states; 

(B) releasing stored energy in the longer-lived excited state, by a transition process that includes a charge transfer jumping from the longer-lived excited state in one molecule to the lower state in the one of the adjacent closely spaced molecule, to thereby produce an electromagnetic oscillation; and 

(C) stimulating an output emission from the bounded volume of excitable medium by employing the electromagnetic oscillation to stimulate at least one additional successive transition of a second excited electron to release its energy of excitation by jumping to a neighboring molecule, thereby amplifying the electromagnetic oscillation with energy output, to thereby sum up a plurality of individual excitations adding to an amplitude of the 

electromagnetic oscillation, to create an output emission comprising an electron polarization wave that includes an energetically driven charge motion of electrons and/or holes.

14. A method as claimed in claim 1, further comprising applying to a chemical reaction the energy released as an output emission.


conducting an endergonic chemical reaction; and 

supplying to the chemical reaction energy comprising an electron polarization wave produced by a process comprising: 

(A) pumping energy into a bounded volume of excitable medium containing a fabricated and ordered ensemble of a material comprised of closely spaced molecules, 




wherein the ordered ensemble has (a) well defined energy states including a lower state, and one or more higher states above the lower state, and (b) a curve of electron binding energy levels versus a number of electrons added to one of the closely spaced molecules that is flat enough to enable an electron to be added to or subtracted from the molecule with a negligible change in total binding energy in the molecule; and (c) wherein the closely spaced molecules of the ring compound are arranged sufficiently close together to enable transfer of excited electrons between adjacent closely spaced molecules due to the property of the closely spaced molecules recited in (b), whereby an excited electron can be transferred between adjacent closely spaced molecules with a negligible change in binding energy, to form a longer-lived excited state because the excited electron is spin-forbidden to decay back to the lower state within the one of the closely spaced molecules to which it has moved, wherein energy is pumped in an amount that is sufficient to raise a plurality of electrons in the closely spaced molecules to the one or more higher energy states; 


and 

(C) stimulating an output emission from the bounded volume of excitable medium by employing the electromagnetic oscillation to stimulate at least one additional successive transition of a second excited electron to release its energy of excitation by jumping to a neighboring molecule, 
thereby amplifying the electromagnetic oscillation with energy output, to thereby sum up a plurality of individual excitations adding to an amplitude of the stimulating electromagnetic oscillation, to create an output emission comprising the electron polarization wave that includes an energetically driven charge motion of electrons and/or holes.








(A) pumping energy onto a bounded volume of excitable medium containing a fabricated and ordered ensemble of a material comprised of closely spaced molecules, 

wherein the closely spaced molecules are comprised of a ring compound; 

wherein the ordered ensemble has (a) well defined energy states including a lower state, and one or more higher states above the lower state, and (b) a curve of electron binding energy levels versus a number of electrons added to one of the closely spaced molecules that is flat enough to enable an electron to be added to or subtracted from the molecule with a negligible change in total binding energy in the molecule; and (c) wherein the closely spaced molecules of the ring compound are arranged sufficiently close together to enable transfer of excited electrons between adjacent closely spaced molecules due to the property of the closely spaced molecules recited in (b), whereby an excited electron can be transferred between adjacent closely spaced molecules with a negligible change in binding energy, to form a longer-lived excited state because the excited electron is spin-forbidden to decay back to the lower state within the one of the closely spaced molecules to which it has moved, wherein energy is pumped in an amount that is sufficient to raise a plurality of electrons in the closely spaced molecules to the one or more higher energy states; 




(C) stimulating an output emission from the bounded volume of excitable medium by employing the electromagnetic oscillation to stimulate at least one additional successive transition of a second excited electron to release its energy of excitation by jumping to a neighboring molecule, 
thereby amplifying the electromagnetic oscillation with energy output, to thereby sum up a plurality of individual excitations adding to an amplitude of the stimulating electromagnetic oscillation, to create an output emission comprising an electron polarization wave that includes an energetically driven charge motion of electrons and/or holes, 

wherein at least a portion of the output emission is generated within the device by amplifying the wave with energy output that adds coherently to the amplitude of the stimulating electromagnetic oscillation and adds energy to the moving electrons and/or holes; and 

(D) further comprising applying to a chemical reaction the energy released as an output emission. 

2. A method as claimed in claim 1, wherein the pumping energy is directed onto the excitable medium in an amount sufficient to produce a localized population inversion, wherein the number of molecules in the one or more higher energy states is greater than the number of molecules in the lower energy state.
4. A method as claimed in claim 1, wherein the ordered ensemble of molecules consists essentially of a single species of molecule.
4. A method as claimed in claim 1, wherein the ordered ensemble of molecules consists essentially of coronene. 
5. A method as claimed in claim 1, 

wherein the ordered ensemble comprises molecules of a ring compound.
From claim 8

wherein the closely spaced molecules are comprised of a ring compound
6. A method as claimed in claim 1, wherein the ordered ensemble includes a layer having a thickness dimension and a longitudinal axis running transverse to the thickness dimension, and wherein the electron polarization wave moves in the direction of the longitudinal axis.
7. A method as claimed in claim 1, wherein the bounded volume comprises a layer having a thickness dimension and a longitudinal axis running transverse to the thickness dimension, and wherein the electron polarization wave moves in the direction of the longitudinal axis.
7. A method as claimed in claim 1,




emission is generated within the device by amplifying the wave with energy output that adds coherently to the amplitude of the stimulating electromagnetic oscillation and adds energy to the moving electrons and/or holes; and 


wherein the ordered ensemble of molecules comprises coronene.
4. A method as claimed in claim 1, 

wherein the ordered ensemble of molecules consists essentially of coronene.
9. A method as claimed in claim 5, wherein the ring compound comprises a member of the coronene family in crystalline form.
6. A method as claimed in claim 1, wherein the ring compound comprising a member of the coronene family comprises coronene in crystalline form..
10. A method as claimed in claim 5, 

wherein the ring compound comprises chlorophyll-like rings of carbon atoms.
12. A method as claimed in claim 8, 

wherein the ring compound comprises chlorophyll-like rings of carbon atoms, 

coronene and similar rings that behave as a ring of six linked entities that can be excited into higher energy states, and ruthenium tris bipyridine.
11. A method as claimed in claim 6, 

wherein the layer comprises a linear stack of molecules of the ring compound in the direction of the longitudinal axis of the layer.
13. A method as claimed in claim 8, 

wherein the ordered ensemble includes a layer having a thickness dimension and a longitudinal axis running transverse to the thickness dimension, and wherein the electron polarization wave moves in the direction of the longitudinal axis.
12. A method as claimed in claim 1, wherein the ring compound comprises conjugated rings in planar molecules.
4. A method as claimed in claim 1, wherein the ordered ensemble of molecules consists essentially of coronene.
13. A method as claimed in claim 1, wherein the ordered ensemble comprises at least one dimer of the ring compound.
19. A method as claimed in claim 15, wherein the ring compound comprises conjugated rings in planar molecules.
14. A method as claimed in claim 1, wherein the chemical reaction comprises splitting water molecules into hydrogen and oxygen.
9. A method as claimed in claim 8, wherein the chemical reaction comprises splitting water molecules into hydrogen and oxygen.
15. A method as claimed in claim 5, wherein the ring compound comprises chlorophyll-like rings of carbon atoms, coronene and similar rings that behave as a ring of six linked entities that can be excited into higher energy states, and ruthenium tris bipyridine.
12. A method as claimed in claim 8, wherein the ring compound comprises chlorophyll-like rings of carbon atoms, coronene and similar rings that behave as a ring of six linked entities that can be excited into higher energy states, and ruthenium tris bipyridine.


Regarding claim 1 and referring to Table 1 above, Examiner notes that claim 14 of the ‘812 patent teaches the application of the electron polarization wave process to a chemical reaction of which endergonic reactions are a species.  Thus it appears to Examiner that claim 1 encompasses the subject matter of claim 14 of the ‘812 patent.
claim 1 and referring to Table 1 above, Examiner notes that claim 8 of the ‘812 patent teaches the application of the electron polarization wave process to a chemical reaction of which endergonic reactions are a species.  Thus it appears to Examiner that claim 1 encompasses the subject matter of claim 8 of the ‘812 patent.
Regarding claim 3, Examiner notes that this subject matter is disclosed in claim 2 of the ‘812 patent.
Regarding claim 4, Examiner notes corenene is a single species of molecule.
Regarding claim 5, Examiner notes this subject matter is disclosed in claim 8 of the ‘812 patent.
Regarding claim 6, Examiner notes this subject matter is disclosed in claim 7 of the ‘812 patent.
Regarding claim 7, Examiner notes this subject matter is disclosed in claim 8 of the ‘812 patent.
Regarding claim 8, Examiner notes this subject matter is disclosed in claim 4 of the ‘812 patent.
Regarding claim 9, Examiner notes this subject matter is disclosed in claim 6 of the ‘812 patent.
Regarding claim 10, Examiner notes this subject matter is disclosed in claim 12 of the ‘812 patent.
Regarding claim 11, Examiner notes this subject matter is disclosed in claim 13 of the ‘812 patent.
Regarding claim 12, Examiner notes that coronene is a ring compound which comprises conjugated rings in planar molecules.
claim 13, claim 19 of the ‘813 describes the polarization wave process subject matter of claim 1 of the ‘813 patent which claim 14 suggests is useful for chemical reactions.  Claim 19 which depends upon claim 15 further suggests that the ring compound comprises conjugated rings.  Thus it appears that claim 13 is taught and suggested by claims 1, 14, 15 and 19 of the ‘813 patent.
Regarding claim 14, Examiner notes this subject matter is disclosed in claim 9 of the ‘812 patent.
Regarding claim 15, Examiner notes this subject matter is disclosed in claim 12 of the ‘812 patent.
Claims 1-16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,731,263 (‘263). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 2 – Comparison of Pending Claims to ‘263 Claims

Pending claim
‘263 Claim
1. A method for carrying out a chemical reaction, comprising: 

conducting an endergonic chemical reaction; and 




supplying to the chemical reaction energy comprising an electron polarization wave produced by a process comprising: (A) pumping energy into a bounded volume of excitable medium containing a fabricated and ordered ensemble of a material comprised of closely spaced molecules, wherein the ordered ensemble has 

(a) well defined energy states including a lower state, and one or more higher states above the lower state, and 



(c) wherein the closely spaced molecules of the ring compound are arranged sufficiently close together to enable transfer of excited electrons between adjacent closely spaced molecules due to the property of the closely spaced molecules recited in 

(b), whereby an excited electron can be transferred between adjacent closely spaced molecules with a negligible change in binding energy, to form a longer-lived excited state because the excited electron is spin-forbidden to decay back to the lower state within the one of the closely spaced molecules to which it has moved, wherein energy is pumped in an amount that is sufficient to raise a plurality of electrons in the closely spaced molecules to the one or more higher energy states; 

(B) releasing stored energy in the longer-lived excited state, by a transition process that includes a charge transfer jumping from the longer-lived excited state in one molecule to the lower state in the one of the adjacent closely spaced molecule, to thereby produce an electromagnetic oscillation; and 

(C) stimulating an output emission from the bounded volume of excitable medium by employing the electromagnetic oscillation to stimulate at least one additional successive transition of a second excited electron to release its energy of excitation by jumping to a neighboring molecule, thereby amplifying the electromagnetic oscillation with energy output, to thereby sum up a plurality of individual excitations adding to an amplitude of the stimulating electromagnetic oscillation, to create an output emission comprising the electron polarization wave that includes an energetically driven charge motion of electrons and/or holes .


conducting an endergonic chemical reaction 

that comprises a reaction that requires an amount of energy greater than one photon of visible light; and 

supplying to the chemical reaction energy comprising an electron polarization wave produced by a process comprising: (A) pumping energy into a bounded volume of excitable medium containing a fabricated and ordered ensemble of a material comprised of closely spaced molecules of a ring compound, wherein the ordered ensemble has 

(a) well defined energy states including a lower state, and one or more higher states above the lower state, and 



(c) wherein the closely spaced molecules of the ring compound are arranged sufficiently close together to enable transfer of excited electrons between adjacent closely spaced molecules due to the property of the closely spaced molecules recited in 

(b), whereby an excited electron can be transferred between adjacent closely spaced molecules with a negligible change in binding energy, to form a longer-lived excited state because the excited electron is spin-forbidden to decay back to the lower state within the one of the closely spaced molecules to which it has moved, wherein energy is pumped in an amount that is sufficient to raise a plurality of electrons in the closely spaced molecules to the one or more higher energy states; 

(B) releasing stored energy in the longer-lived excited state, by a transition process that includes a charge transfer jumping from the longer-lived excited state in one molecule to the lower state in the one of the adjacent closely spaced molecules, to thereby produce an electromagnetic oscillation; and 

(C) stimulating an output emission from the bounded volume of excitable medium by employing the electromagnetic oscillation to stimulate at least one additional successive transition of a second excited electron to release its energy of excitation by jumping to a neighboring molecule, thereby amplifying the electromagnetic oscillation with energy output, to thereby sum up a plurality of individual excitations adding to an amplitude of the stimulating electromagnetic oscillation, to create an output emission comprising the electron polarization wave that includes an energetically driven charge motion of electrons and/or holes.


that requires an amount of energy greater than a photon of visible light .
From claim 1


that comprises a reaction that requires an amount of energy greater than one photon of visible light;
3. A method as claimed in claim 1, wherein the pumping energy is directed onto the excitable medium in an amount sufficient to produce a localized 


3. A method as claimed in claim 1, wherein the ordered ensemble of molecules consists essentially of a single species of molecule.
5. A method as claimed in claim 1, wherein the ordered ensemble comprises molecules of a ring compound .
6. A method as claimed in claim 1, wherein the ordered ensemble of molecules comprises coronene.
6. A method as claimed in claim 1, wherein the ordered ensemble includes a layer having a thickness dimension and a longitudinal axis running transverse to the thickness dimension, and wherein the electron polarization wave moves in the direction of the longitudinal axis .
4. A method as claimed in claim 1, wherein the ordered ensemble includes a layer having a thickness dimension and a longitudinal axis running transverse to the thickness dimension, and wherein the electron polarization wave moves in the direction of the longitudinal axis.
7. A method as claimed in claim 1, wherein 


at least a portion of the output is generated within the device 


by amplifying the wave with energy output that adds coherently to the amplitude of the electromagnetic oscillation and adds energy to the moving electrons and/or holes .
5. A method as claimed in claim 1, wherein 


at least a portion of the output is generated within the excitable medium containing the fabricated and ordered ensemble of the material 

by amplifying the electron polarization wave with energy output that adds coherently to the amplitude of the electromagnetic oscillation and adds energy to the energetically driven charge motion of the electrons and/or holes.
8. A method as claimed in claim 5, wherein the ordered ensemble of molecules comprises coronene .
6. A method as claimed in claim 1, wherein the ordered ensemble of molecules comprises coronene.
9. A method as claimed in claim 5, wherein the ring compound comprises a member of the coronene family in crystalline form .
7. A method as claimed in claim 1, wherein the ring compound comprises a member of the coronene family in crystalline form.
10. A method as claimed in claim 5, wherein the ring compound comprises chlorophyll-like rings of carbon atoms .
8. A method as claimed in claim 1, wherein the ring compound comprises chlorophyll rings of carbon atoms.
11. A method as claimed in claim 6, wherein the layer comprises a linear stack of molecules of the ring compound in the direction of the longitudinal axis of the layer .
9. A method as claimed in claim 4, wherein the layer comprises a linear stack of molecules of the ring compound in the direction of the longitudinal axis of the layer.
12. A method as claimed in claim 1, wherein the ring compound comprises conjugated rings in planar molecules .
10. A method as claimed in claim, wherein the ring compound comprises conjugated rings in planar molecules.
13. A method as claimed in claim 1, wherein the ordered ensemble comprises at least one dimer of the ring compound .
11. A method as claimed in claim 1, wherein the ordered ensemble comprises at least one dimer of the ring compound.
14. A method as claimed in claim 1, wherein the chemical reaction comprises splitting water molecules into hydrogen and oxygen .
12. A method as claimed in claim 1, wherein the chemical reaction comprises splitting water molecules into hydrogen and oxygen.
15. A method as claimed in claim 5, wherein the ring compound comprises chlorophyll-like rings of carbon atoms, coronene and similar rings that behave as a 


14. A method as claimed in claim 1, wherein the ring compound comprises phthalocyanine.
17. A device for carrying out a chemical reaction, comprising: 


a reactor for conducting an endergonic chemical reaction; and 


a device, 

for supplying to the chemical reaction, energy comprising an electron polarization wave produced by a process comprising: (A) pumping energy into a bounded volume of excitable medium containing a fabricated and ordered ensemble of a material comprised of closely spaced molecules, wherein the ordered ensemble has (a) well defined energy states including a lower state, and one or more higher states above the lower state, and (b) a curve of electron binding energy levels versus a number of electrons added to one of the closely spaced molecules that is flat enough to enable an electron to be added to or subtracted from the molecule with a negligible change in total binding energy in the molecule; and (c) wherein the closely spaced molecules of the ring compound are arranged sufficiently close together to enable transfer of excited electrons between adjacent closely spaced molecules due to the property of the closely spaced molecules recited in (b), whereby an excited electron can be transferred between adjacent closely spaced molecules with a negligible change in binding energy, to form a longer-lived excited state because the excited electron is spin-forbidden to decay back to the lower state within the one of the closely spaced molecules to which it has moved, wherein energy is pumped in an amount that is sufficient to raise a plurality of electrons in the closely spaced molecules to the one or more higher energy states; (B) releasing stored energy in the longer-lived excited state, by a transition process that includes a charge transfer jumping from the longer-lived excited state in one molecule to the lower state in the one of the adjacent closely spaced molecule, to thereby produce an electromagnetic oscillation; and (C) stimulating an output emission from the bounded volume of excitable medium by employing the electromagnetic oscillation to stimulate at least one additional successive transition of a second excited 


an amount of at least one reactant for conducting an endergonic chemical reaction; and 

an EPWASER medium for supplying, to the chemical reaction, energy in the form of an output emission comprising an electron polarization wave that includes an energetically driven charge motion of electrons and/or holes, said EPWASER medium comprising a bounded volume of excitable medium containing a fabricated and ordered ensemble of a material comprised of closely spaced molecules of a ring compound arranged in at least one linear stack of molecules, wherein the ordered ensemble has (a) well defined energy states including a lower state, and one or more higher states above the lower state, and (b) a property represented by a curve of total electron binding energy versus a number of electrons added to one of the closely spaced molecules that has a portion that, is flat enough to enable an electron to be added to or subtracted from the molecule with a negligible change in total binding energy in the molecule; and (c) wherein the closely spaced molecules of the ring compound are arranged sufficiently close together to enable transfer of excited electrons between adjacent closely spaced molecules due to the property of the closely spaced molecules recited in (b), whereby an excited electron can be transferred between adjacent closely spaced molecules with a negligible change in binding energy, to form a longer-lived excited state because the excited electron is spin-forbidden to decay back to the lower state within the one of the closely spaced molecules to which it has moved; means for pumping energy into the bounded volume of excitable medium in an amount that is sufficient to raise a plurality of electrons in the closely spaced molecules to the one or more higher energy states to store energy in the longer-lived excited state, and that is sufficient to cause a localized population inversion, whereby energy stored in the, longer-lived excited state is released by a transition process that includes a charge transfer jumping from the longer-lived excited state in one molecule to the lower state in the one of the adjacent closely spaced molecule, to thereby 

16. A device as claimed in claim 15, wherein the ring compound comprises chlorophyll rings of carbon atoms, coronene and rings that behave as a ring of six linked entities that can be excited into higher energy states, or ruthenium tris bipyridine.


Regarding claim 1 and referring to Table 2, Examiner notes that the subject matter for pending claim 1 is described in claim 1 of the ‘263 patent.
Regarding claim 2 and referring to Table 2, Examiner notes that the subject matter for pending claim 1 is described in claim 1 of the ‘263 patent.
Regarding claim 3-4, Examiner notes this subject matter is described in claims 2-3 of the ‘263 patent.
Regarding claim 5, Examiner notes that coronene is a species of a ring compound.
Regarding claim 6-16, Examiner notes this subject matter is described in claims 4-15 of the ‘263 patent.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
is not modified by sufficient structure, material, or acts for performing the claimed function. 
At claim 17, Applicant uses the term ‘a device’ that is a nonce term in so far as it does not have any specific structural meaning and an artisan, when reading the specification, would not understand the term as having a definite meaning.  Rather it appears that ‘a device’ does no limit the claim to any specific structure.  Examiner concludes the first prong is satisfied.
Further claim 17 modifies ‘a device’ with functional language, e.g. ‘for supplying to the chemical reaction energy comprising an electron polarization wave’.  ‘For’ is a transitional word for the function ‘supplying…’.  Examiner concludes the second prong is satisfied.
The inquiry turns to the sufficiency of the structure, material and acts of “produced by a process comprising: (A) pumping energy into a bounded volume of excitable medium containing a fabricated and ordered ensemble of a material comprised of closely spaced molecules, wherein the ordered ensemble has (a) well defined energy states including a lower state, and one or more higher states above the lower state, and (b) a curve of electron binding energy levels versus a number of electrons added to one of the closely spaced molecules that is flat enough to enable an electron to be added to or subtracted from the molecule with a negligible change in total binding energy in the molecule; and (c) wherein the closely spaced molecules of the ring compound are arranged sufficiently close together to enable transfer of excited electrons between adjacent closely spaced molecules due to the property of the closely spaced molecules recited in (b), whereby an excited electron can be transferred energetically driven charge motion of electrons and/or holes” for performing the function of suppling.  Concretely, the Examiner understands the act and materials to be pumping energy into closely spaced molecules.  Further it appears to Examiner that the claim constructs the production of the electron polarization wave as a product, the wave, by a process, pumping energy into closely bound molecules.  Examiner notes the nature of the molecules and the closeness of the molecules is recited in terms of ‘sufficiently’ and ‘negligible change’ and ‘flat enough’.  Examiner takes the position that these modifications on the closely packed molecules of the ring compound do not inform 
The claim limitation, a device for supplying…’ is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner notes that at [0020] of PGPUB U.S. 2021/0010141 Applicant recites;
[0020] In other preferred aspects of the invention, the method and/or device employs, as the molecular ensemble structure, a monolayer-type film of molecules deposited on a substrate, and in certain embodiments the film is deposited on substrate having metallic conducting strips embedded at intervals to collect electric currents. In other arrangements, the molecular (and/or atomic) ensemble structure is formed in a three-dimensional volume.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over U.S. 2011/0308962 (Eckelberry) and U.S. 4,197,142 (Bolton).

    PNG
    media_image1.png
    806
    575
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    759
    706
    media_image2.png
    Greyscale
Regarding claim 17, Eckelberry discloses at Figure 1 and 6 a device for carrying out a chemical reaction, comprising: a reactor, 3, described as a conduit, for conducting an endergonic chemical reaction, 
Eckelberry teaches that the light harvester uses inter alia chlorophyll at [0012].
Eckelberry does not explicitly teach energy comprising an electron polarization wave.
Bolton is directed to energy harvesting devices using chlorophyll.  Bolton teaches a device comprising a monolayer of chlorophyll, 13 [1:55], see abstract, that is configured to supply current or voltage, see Figure 2 via a cathode, 15 [1:51], and anode, 10.
Bolton teaches that the device is directed to having good efficiency and low cost at [1:30-34].

    PNG
    media_image3.png
    780
    530
    media_image3.png
    Greyscale
Taken as a whole, the prior art is directed to the use of ring compounds to extract energy from light.  Bolton teaches a monolayer of chlorophyll between and anode and a cathode has good efficiency and is inexpensive.  Eckelberry teaches that energy may be harvested from chlorophyll and other biomass to drive an endergonic reaction.  An 
Accordingly, it would have been obvious to a person of ordinary skill in the art the time of Applicant’s invention to configure the Eckelberry’ s reactor with Bolton’s light harvesting device to improve the efficiency and decrease the cost of the light harvester. 
In reference to the claim language referring to the functions of the device, i.e., "an electron polarization wave produced by a process comprising: (A) pumping energy into a bounded volume of excitable medium containing a fabricated and ordered ensemble of a material comprised of closely spaced molecules, wherein the ordered ensemble has (a) well defined energy states including a lower state, and one or more higher states above the lower state, and (b) a curve of electron binding energy levels versus a number of electrons added to one of the closely spaced molecules that is flat enough to enable an electron to be added to or subtracted from the molecule with a negligible change in total binding energy in the molecule; and (c) wherein the closely spaced molecules of the ring compound are arranged sufficiently close together to enable transfer of excited electrons between adjacent closely spaced molecules due to the property of the closely spaced molecules recited in (b), whereby an excited electron can be transferred between adjacent closely spaced molecules with a negligible change in binding energy, to form a longer-lived excited state because the excited electron is spin-forbidden to decay back to the lower state within the one of the closely spaced molecules to which it has moved, wherein energy is pumped in an amount that is sufficient to raise a plurality of electrons in the closely spaced molecules to the one or more higher energy states; (B) releasing stored energy in the longer-lived excited state, energetically driven charge motion of electrons and/or holes", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Bolton shows a device that Applicant’s specification teaches is capable of performing the recited functions.  
Furthermore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here Applicant recites “produced by a process comprising: (A) pumping energy into a bounded volume of excitable medium containing a fabricated and ordered ensemble of a material comprised of closely spaced molecules, wherein the ordered ensemble has (a) well defined energy states including a lower state, and one or more higher states above the lower state, and (b) a curve of electron binding energy levels 
Regarding claims 18 and 19 which depends upon claims 17 and 18, Bolton teaches the ordered ensemble comprises molecules of a ring compound, e.g. Chlorophyll which is also chlorophyll like.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckelberry, Bolton and U.S. 2012/0148454 (Koder).
Regarding claim 20, Eckelberry and Bolton do not teach the ring compound comprises pthalocyanine.
Koder is directed to methods and materials useful for light harvesting.  At [0030], Koder teaches a variety of light harvest materials including chlorophylls and phthalocyanine.
Taken as a whole, the prior art is directed to light harvesting tools and methods.  Koder teaches that phthalocyanine is an art recognized equivalent of chlorophyll for light harvesting applications.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to substitute phthalocyanine for the ordered ensemble of a ring compound because Koder teaches that it is a suitable light harvesting material and doing so is a mere substitution of art recognized equivalents, see MPEP 2144.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893